Citation Nr: 0617262	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  02-06 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bronchial asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

The veteran testified before the undersigned at a Travel 
Board hearing in June 2004.  A transcript of that hearing is 
associated with the claims folder.  

In a September 2004 decision, the Board denied the veteran's 
request to reopen his claim for service connection for 
bronchial asthma because new and material evidence had not 
been received.  The veteran appealed that decision to the U. 
S. Court of Appeals for Veterans Claims (Court).  By Order 
dated in June 2005, the Court vacated the Board decision and 
remanded the appeal to the Board.  In November 2005, the 
Board remanded the case to the RO for additional action and 
development.  The case returns to the Board for appellate 
review.


FINDING OF FACT

Competent medical evidence of record establishes a nexus 
between the veteran's bronchial asthma and his period of 
service from October 1973 to November 1973.  


CONCLUSION OF LAW

Service connection for bronchial asthma is established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, medical evidence shows a current diagnosis of 
bronchial asthma.  The veteran alleges that he suffers from 
bronchial asthma as a result of exposure to tear gas in 
service.  In addition, he has provided several lay statements 
attesting to a history of post-service asthma.  The veteran's 
service records reveal that he was honorably discharged in 
November 1973 after being diagnosed with bronchial asthma 
with acute asthmatic bronchitis since he did not meet 
induction standards.  However, the records from this time 
indicate that the veteran's condition had existed since 
childhood and was neither incurred nor aggravated in service.  

In December 2005, the VA examiner, after reviewing the 
veteran's entire claims folder, concluded that the presence 
of the veteran's worsening of childhood asthma had progressed 
and had permanently worsened subsequent to his discharge from 
service.  The examiner further concluded that the cause of 
the veteran's worsening asthma could be at least as likely to 
the exposure to chemicals in service, as to any other factor 
such as smoking, given the absence of documentation.  
Affording the veteran the benefit of the doubt, the Board 
finds that the evidence supports service connection for 
bronchial asthma. Id.       

This decision does not suggest that all of the veteran's 
respiratory problems are related to the veteran's active 
service for one month in 1973.  Clearly, the veteran's 
history of smoking is partially to blame and there is also 
evidence in the record that the bronchial asthma condition 
pre-existed service.  These facts do not suggest that the 
condition could not have been aggravated by service and the 
Board may not ignore the medical opinion of December 2005.  
The nature and extent of the aggravation of this disorder 
that can be reasonably associated with service, however, is 
not before the Board at this time.

The Duty to Notify and the Duty to Assist

VA has a statutory duty to notify and assist the veteran with 
his claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).  VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because 
this claim is being granted in full, the statutory 
notification and duty to assist provisions are deemed to have 
been fully satisfied.  The Board is also satisfied as to 
compliance with its instructions from the November 2005 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

ORDER

Service connection for bronchial asthma is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


